Citation Nr: 0705259	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-02 885	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
cervical spine spondylosis, lumbar spine spondylosis with 
degenerative disc disease at L4-5, and bilateral knee 
osteoarthropathy prior to April 17, 2006.

2.  Entitlement to a rating in excess of 10 percent for 
cervical spine spondylosis from April 17, 2006.

3.  Entitlement to a rating in excess of 10 percent for 
lumbar spine spondylosis with degenerative disc disease at 
L4-L5 from April 17, 2006.

4.  Entitlement to a rating in excess of 10 percent for right 
knee osteoarthropathy from April 17, 2006.

5.  Entitlement to a rating in excess of 10 percent for left 
knee osteoarthropathy from April 17, 2006.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1982 to October 2003.  These matters are before the 
Board of Veterans? Appeals (Board) on appeal from a December 


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
cervical spine spondylosis, lumbar spine spondylosis with 
degenerative disc disease at L4-5, and bilateral knee 
osteoarthropathy prior to April 17, 2006.

2.  Entitlement to a rating in excess of 10 percent for 
cervical spine spondylosis from April 17, 2006.

3.  Entitlement to a rating in excess of 10 percent for 
lumbar spine spondylosis with degenerative disc disease at 
L4-L5 from April 17, 2006.

4.  Entitlement to a rating in excess of 10 percent for right 
knee osteoarthropathy from April 17, 2006.

5.  Entitlement to a rating in excess of 10 percent for left 
knee osteoarthropathy from April 17, 2006.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1982 to October 2003.  These matters are before the 
Board of Veterans? Appeals (Board) on appeal from a December 
2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem.  In pertinent 
part, the RO granted service connection for cervical spine 
spondylosis, lumbar spine spondylosis with degenerative disc 
disease at L4-5, and bilateral knee osteoarthropathy.  A 
single 10 percent rating was assigned under Code 5003, 
effective November 1, 2003.  Jurisdiction of the case was 
subsequently transferred to the Waco, Texas RO.  An August 
2006 Supplemental Statement of the Case (SSOC) awarded 
separate 10 percent ratings for each entity, effective April 
17, 2006.


FINDINGS OF FACT

1.  Prior to April 17, 2006, the veteran's cervical spine, 
lumbar spine, right knee and left knee demonstrated 
nonpainful, essentially normal, ranges of motion with x-ray 
evidence of degenerative changes.

2.  From April 17, 2006, the veteran's cervical spine is 
shown to have been manifested by subjective complaint of pain 
with limitation of flexion to 40 degrees and a combined range 
of motion of 230 degrees.

3.  From April 17, 2006, the veteran's thoracolumbar spine is 
shown to have been manifested by subjective complaint of pain 
with limitation of flexion to 70 degrees and a combined range 
of motion of 200 degrees.

4.  From April 17, 2006, the veteran's right knee disability 
is shown to have been manifested by pain, crepitus and 
grinding with motion from 0-115 degrees.

5.  From April 17, 2006, the veteran's left knee disability 
is shown to have been manifested by pain with motion from 0-
95 degrees.


CONCLUSIONS OF LAW

1.  Prior to April 17, 2006, a rating in excess of 10 percent 
for cervical spine spondylosis, lumbar spine spondylosis with 
degenerative disc disease at L4-5, and bilateral knee 
osteoarthropathy was not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Codes 5003, 5242, 5260, 5261 (2006).

2.  From April 17, 2006, a rating in excess of 10 percent for 
cervical spine spondylosis is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Codes 5003, 5242 (2006).

3.  From April 17, 2006, a rating in excess of 10 percent for 
lumbar spine spondylosis with degenerative disc disease at 
L4-L5 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 
5003, 5242 (2006).

4.  From April 17, 2006, a rating in excess of 10 percent for 
right knee osteoarthropathy is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Codes 5003, 5260, 5261 (2006).

5.  From April 17, 2006, a rating in excess of 10 percent for 
left knee osteoarthropathy is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Codes 5003, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Here, the veteran filed a service connection claim prior to 
his discharge from active service, and was provided a pre-
discharge VA examination.  As the initial adjudications 
granted service connection and assigned initial ratings and 
effective dates, the purposes of 38 U.S.C.A. § 5103(a) notice 
was met, and further notice was no longer required.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  Notice 
on the downstream issues of the rating assigned and effective 
dates was properly provided by a September 2004 SOC.  
Nonetheless, the RO further ensured VCAA notice compliance 
with an August 2005 letter, and provided notice on the 
downstream issue of the effective date for the award of an 
increased rating in a March 2006 letter.  See VAOPGCPREC 8-
2003 (Dec. 2003); See also Dingess, supra.  The claim was 
subsequently readjudicated in an August 2006 SSOC.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006).  The veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service VA 
treatment records.  All available pertinent medical evidence 
identified by the veteran has been secured.  A communication 
from Brooke Army Medical Center indicates that no pertinent 
outpatient records were located at that facility.  The 
veteran was afforded a VA pre-discharge examination, and 
further VA examination in April 2006.  VA's duty to assist 
the veteran in the development of facts pertinent to these 
claims is met.

II.  Factual Basis

Historically, the veteran was first treated for mechanical 
low back pain in October 1989.  He injured his coccyx, neck 
and lower back in a December 1989 training exercise.  
Thereafter, he complained of severe buttock and lower back 
pain while riding tactical vehicles and with prolonged 
standing or sitting.  Additional symptoms included pain with 
intercourse, inability to sit with proper posture, trouble 
using the restroom, and difficulty sleeping.  X-rays showed 
minor deformity of the distal sacrum and proximal coccyx, and 
grade I retrolisthesis of L5-S1.  The diagnosis was 
mechanical low back pain and chronic low back pain (LBP).  He 
was also seen for complaint of bilateral knee pain assessed 
as patellofemoral joint pain, and left knee pain secondary 
(2°) to retropatellar pain syndrome (RPPS).

On VA pre-discharge examination in June 2003, the veteran 
reported bilateral knee pain with cracking and popping.  He 
had low back pain that interfered with his interest in sexual 
activity.  He denied a history of consistent radiation.  
Examination showed a normal gait.  His knees were normal in 
outline and symmetrical in form and function.  There was no 
heat, redness, tenderness, effusion, recurrent subluxation, 
locking pain or muscle atrophy.  There was crepitus 
bilaterally.  Drawer and McMurray tests were negative.  Range 
of motion of both knees was full, from 0 degrees of extension 
to 140 of flexion, without restriction or pain.  Pain, 
weakness, lack of endurance, fatigue or incoordination did 
not impact further on range of motion.  X-rays of the knees 
showed mild osteoarthropathy.  The diagnosis was 
chondromalacia and mild osteoarthritis of both knees.

Examination of the cervical and lumbar spines showed 
curvature within normal limits.  No spinous process 
tenderness was elicited.  His extremities showed 5/5 muscle 
strength with no muscle atrophy.  Deep tendon reflexes and 
sensory perception were within normal limits.  Cervical spine 
range of motion was: 65 degrees flexion; 50 degrees 
extension; 40 degrees lateral flexion, bilaterally; and 80 
degrees rotation, bilaterally.  Lumbar spine motion was: 95 
degrees flexion; 35 degrees extension; 40 degrees lateral 
flexion, bilaterally; and 35 degrees rotation, bilaterally.  
Pain, weakness, lack of endurance, fatigue or incoordination 
did not impact further on range of motion.  No pathology was 
identified on physical examination to render a diagnosis.  X-
rays of the lumbar spine showed minimal diffuse lumbar 
spondylosis and dextroscoliosis with moderate localized 
degenerative disc space narrowing at L4-5.  X-rays of the 
cervical spine showed minimal diffuse cervical spondylosis.

A rating decision in December 2003 granted service connection 
for cervical spine diffuse spondylosis, lumbar spine diffuse 
spondylosis with degenerative disc disease at L4-5, and 
bilateral knee osteoarthropathy.  A single 10 percent rating 
was assigned under Code 5003, effective November 1, 2003 (the 
first day of the month following service discharge).

On VA PTSD examination in August 2004, the veteran reported 
chronic pain of the lower back, tailbone and both knees.  He 
became depressed because of his physical condition.

VA examination in November 2004 revealed findings compatible 
with old healed fracture dislocation at the sacrococcygeal 
articulation.
On VA orthopedic examination on April 17, 2006, the veteran 
described 8/10 bilateral knee pain with occasional but 
significant stiffness and swelling.  He denied instability or 
subluxation.  He obtained no relief of symptoms with 
Ibuprofen.  Flare-ups occurred with sitting and standing 
exceeding 15 minutes as well as with inclement weather.  He 
constantly shifted posture and took rest breaks.  He used 
bilateral knee braces.  He was self-sufficient in activities, 
but had limitations with ambulation and disturbed sleep.  He 
had submitted a resignation at work due to an inability to 
meet work demands.  Examination showed an antalgic, right 
lateral shift gait with tenderness of the knees diffusely.  
There was no effusion, or instability.  There was guarding 
with movement, more with the left knee.  His right knee range 
of motion was 0-115 degrees, with crepitus and grinding.  
Left knee motion was from 0-110 degrees, with limitation of 
motion from 95-110 degrees due to pain, but no additional 
limitation with repetitive use.  The examiner diagnosed 
osteoarthritis of the knees.

On VA spine examination on April 17, 2006, the veteran 
described sharp 3-5/10 neck pain predominantly in the right 
paracervical area with distribution in the left upper arm.  
He had sharp 5-6/10 pain in the right sacrococcygeal and 
lumbosacral areas without distribution.  He obtained minimal 
relief of symptoms with Motrin.  His flare-ups of neck pain 
occurred with turning movements, such as driving.  His low 
back pain caused flare-ups with sitting and standing 
exceeding 20 minutes.  His activities of daily living were 
affected by changing his posture, driving short distances 
only, and ambulation to 100 yards with rest breaks.  He did 
not use a cervical or back brace.  He denied unsteadiness or 
falls.  He had given a notice of resignation at work due to 
an inability to meet work demands.  He was self-sufficient 
for day-to-day activities.  Examination showed right 
paracervical muscle guarding and symmetrical spine.  Cervical 
spine ranges of motion were:  40 degrees flexion; 40 degrees 
extension; 30 degrees left lateral flexion; 20 degrees right 
lateral flexion, with pain throughout; and 50 degrees 
bilateral rotation, with pain on right lateral rotation.  
There was additional pain with repetitive use, but no change 
in range of motion.  Thoracolumbar spine motion was: 70 
degrees forward flexion; 30 degrees extension; 25 degrees 
lateral flexion and 25 degrees rotation, bilaterally.  He had 
fatigue but no additional limitations or change in motion 
with repetitive use.  There was tenderness in the right 
lumbosacral area and distribution intermittently into the 
right posterior thigh.  There was no postural abnormality 
except for right lateral shift during gait cycle.  His gait 
was antalgic.  There were no neurologic deficits, and 
Lasegue's was negative.  There were no incapacitating 
episodes of intervertebral disc syndrome (IVDS).  The 
diagnoses were cervical spine spondylosis, and lumbar spine 
spondylosis with healed fracture dislocation at the 
sacrococcygeal junction.

An August 2006 SSOC awarded separate 10 percent ratings for 
each entity, effective April 17, 2006.

III.  Legal Criteria and analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The United States Court of Appeals for Veterans Claims has 
also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Court has held that, at the time of the assignment of an 
initial rating for a disability following an award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In considering the 
severity of a disability, it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

The veteran's service-connected cervical spine, lumbar spine 
and bilateral knee disabilities encompass arthritis with 
limitation of motion.  Code 5003 provides that degenerative 
arthritis will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating is 
warranted for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.  With any 
form of arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to joints.

Where functional loss due to pain on motion is alleged, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 
Codes 5260 and 5261 (for limitation of knee flexion and 
extension) provide for a noncompensable rating when flexion 
is limited to 60 degrees or extension is limited to 5 
degrees, respectively.  A 10 percent rating is warranted for 
flexion limited to 45 degrees or extension limited to 10 
degrees, respectively.  A 20 percent rating would require 
flexion limited to 30 degrees or extension limited to 15 
degrees.  Separate ratings may be assigned under Codes 5260 
and 5261 where there is compensable limitation of both 
flexion and extension.  VAOPGCPREC 9-2004.  Normal range of 
motion of the knee is measured from 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

It is not shown, or contended, that either of the veteran's 
knees is affected by ankylosis, instability or subluxation, 
cartilage defect, impairment of the tibia and fibula due to 
malunion or nonunion, or genu recurvatum.  Thus, there is no 
basis to consider alternative rating under Codes other than 
for arthritis/limitation of motion.

Under the General Formula for rating diseases and injuries of 
the spine, a spine disorder is rated with or without pain, 
radiating pain, stiffness or aching.  38 C.F.R. § 4.71a.  The 
criteria for evaluating a disorder of the cervical and 
thoracolumbar spines under the Formula are as follows:

Unfavorable ankylosis of the entire spine		100 percent

Unfavorable ankylosis of the entire
thoracolumbar spine				50 percent

Unfavorable ankylosis of the entire cervical 
spine; or forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  						40 percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion
of the cervical spine greater than 15 degrees
but not greater than 30 degrees; or the combined 
range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined
range of motion of the cervical spine not greater
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis		20 
percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion
of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal 
gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height					10 
percent

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (6):  Separately evaluate disability of the 
thoracolumbar spine and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.
With respect to the cervical and lumbar spines, it is not 
shown, or contended, that either spine segment is affected by 
ankylosis, chronic neurologic deficits, or incapacitating 
episodes of intervertebral disc syndrome.  Thus, there is no 
basis for considering alternative rating under Codes other 
than for arthritis, under the General Formula.

Rating prior to April 17, 2006

In the December 2003 rating decision, the RO apparently 
interpreted Code 5003 to allow for a minimum 10 percent 
rating for arthritis when involving multiple joints even in 
the absence of limited or painful motion.  This is consistent 
with 38 C.F.R. § 3.324 which authorizes a single 10 percent 
rating where there are multiple non-compensable ratings for 
disabilities that interfere with employability.  The issue 
before the Board is whether a higher rating may be assigned 
by rating each joint separately.

The veteran's pre-discharge VA examination in June 2003 
demonstrated that his cervical spine, lumbar spine, right 
knee and left knee had nonpainful and essentially normal 
range of motion.  Specifically, the cervical spine showed 65 
degrees of flexion with a combined range of motion of 355 
degrees, the lumbar spine showed 95 degrees of flexion with a 
combined range of motion of 280 degrees, and both knees 
showed 0 degrees of extension to 140 degrees of flexion.  
Notably, the dextroscoliosis of the lumbar spine shown by x-
ray examination, but not by physical examination, has not 
been shown to have been due to muscle spasm or guarding 
severe enough to cause a spinal contour abnormality.  
Objective indicators of painful motion such as facial 
expression, wincing, etc., on pressure or manipulation, 
swelling or muscle spasm were not recorded.  It was 
specifically stated that the knees moved without restriction 
or pain, and that no pathology of the cervical and lumbar 
spines was shown on physical examination to render a 
diagnosis.  Thus, the veteran clearly did not meet the 
criteria for a compensable rating under the Codes applicable 
to each joint (Code 5242 for the cervical and lumbar spines, 
and Codes 5260 and 5261 for the knees).  Additionally, a 
separate rating for each joint under Code 5003 is not 
warranted because there was no satisfactory evidence of 
painful motion.
Hence, there is no basis for a rating (or ratings) in excess 
of a single 10 percent for cervical spine spondylosis, lumbar 
spine spondylosis with degenerative disc disease at L4-5, and 
bilateral knee osteoarthropathy prior to April 17, 2006.  The 
examination report findings showing no satisfactory evidence 
of painful motion holds more probative weight than the 
veteran's generalized report of neck, back and bilateral knee 
pain.  There was no adequate pathology or evidenced visible 
behavior of the veteran to consider application of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  See Johnston, 10 
Vet. App. at 85.

Rating from April 17, 2006

On VA examination on April 17, 2006, the cervical spine 
showed 40 degrees of flexion with a combined range of motion 
of 230 degrees; the thoracolumbar spine showed 70 degrees of 
flexion with a combined range of motion of 200 degrees; the 
right knee showed range of motion from 0-115 degrees with 
crepitus and grinding; and the left knee showed range of 
motion from 0-110 degrees with pain beginning at 95 degrees.  
On the basis of these findings, the RO separately evaluated 
each entity as 10 percent disabling under the specific Code 
applicable to the joints.

With respect to the cervical and lumbar spines, the examiner 
found no additional motion loss with repetitive use.  There 
was no showing of muscle spasm or guarding severe enough to 
result in abnormal spinal contour.  Thus, even with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, the veteran falls well short of the criteria for the 
next higher (20 percent) rating for each spinal segment based 
upon either limitation of flexion or on combined ranges of 
motion.

With respect to the knees, the examiner also found no 
additional motion loss with repetitive use.  Thus, even with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, the veteran falls well short of the criteria for the 
next higher rating for either knee.  In the absence of any 
limitation of knee extension, separate 10 percent ratings, 
each, for limitation of flexion and extension are not 
warranted.

In summary, the Board finds that there is no basis to 
separately evaluate the cervical, lumbar and bilateral knee 
disabilities for the time period prior to April 17, 2006 as 
there was no satisfactory (objective) evidence of actual 
painful motion.  Additionally, VA examination on April 17, 
2006 first showed that the veteran met the criteria for 
separate 10 percent ratings for each entity, but no higher.  
"Staged" ratings were properly assigned based on facts 
found, but the findings on April 17, 2006 do not warrant any 
further increase above the 10 percent ratings currently 
assigned.  The veteran's descriptions of orthopedic symptoms 
and limitations are competent evidence, but the most 
probative evidence in this case is in actual clinical 
findings by the VA examiners.  In reaching this conclusion, 
the Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claims, that doctrine does not apply 


ORDER

A rating in excess of a single 10 percent for cervical spine 
spondylosis, lumbar spine spondylosis with degenerative disc 
disease at L4-5, and bilateral knee osteoarthropathy prior to 
April 17, 2006, is denied.

A rating in excess of 10 percent for cervical spine 
spondylosis from April 17, 2006, is denied.

A rating in excess of 10 percent for lumbar spine spondylosis 
with degenerative disc disease at L4-L5 from April 17, 2006, 
is denied.

A rating in excess of 10 percent for right knee 
osteoarthropathy from April 17, 2006, is denied.

A rating in excess of 10 percent for left knee 
osteoarthropathy from April 17, 2006, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


